 


109 HR 3734 IH: Displaced Citizens Voter Protection Act of 2005
U.S. House of Representatives
2005-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3734 
IN THE HOUSE OF REPRESENTATIVES 
 
September 13, 2005 
Mr. Davis of Alabama introduced the following bill; which was referred to the Committee on House Administration 
 
A BILL 
To extend to individuals evacuated from their residences as a result of Hurricane Katrina the right to use the absentee balloting and registration procedures available to military and overseas voters under the Uniformed and Overseas Citizens Absentee Voting Act, and for other purposes. 
 
 
1.Short TitleThis Act may be cited as the Displaced Citizens Voter Protection Act of 2005. 
2.Applicability of Protections For Absent Military and Overseas Voters to Katrina Evacuees 
(a)Right of Katrina Evacuees to Use Absentee Balloting and Registration Procedures Available to Military and Overseas VotersIn the case of any individual who is an eligible Hurricane Katrina evacuee— 
(1)the individual shall be treated in the same manner as an absent uniformed services voter and overseas voter for purposes of the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff et seq.), other than section 103(b)(1) (42 U.S.C. 1973ff–2(b)(1)); and 
(2)the individual shall be deemed to be an individual who is entitled to vote by absentee ballot for purposes of the National Voter Registration Act of 1993 and the Help America Vote Act of 2002. 
(b)DefinitionFor purposes of this section, the term eligible Hurricane Katrina evacuee means an individual— 
(1)who certifies to the appropriate State election official that the individual is absent from the place of residence where the individual is otherwise qualified to vote as a result of evacuation from an area affected by Hurricane Katrina; and 
(2)who provides the official with an affidavit stating that the individual intends to return to such place of residence after the election or elections involved. 
(c)Effective DateThis section shall apply with respect to elections for Federal office held in calendar years 2006 through 2008. 
3.Requiring Designated Voter Registration Agencies to Notify Displaced Individuals of Availability of ProtectionsEach motor vehicle authority in a State and each voter registration agency designated in a State under section 7(a) of the National Voter Registration Act of 1993 shall take such steps as may be necessary to notify individuals to whom services are provided of the protections provided by section 2 and of the requirements for obtaining those protections, including the requirement to submit an affidavit stating that the individual intends to return to the place of residence where the individual is otherwise qualified to vote. 
 
